Citation Nr: 1801917	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for loss of teeth as secondary to radiation treatment for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran testified before a Decision Review Officer (DRO) at the AOJ in September 2009.  A transcript of the hearing is associated with the claims file.

The Board denied this appeal in a May 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a joint motion for remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2012 Board decision, and remanded the case for further action in accordance with the JMR.

The Board remanded the case to the agency of original jurisdiction (AOJ) for additional development in April 2014.  In January 2015, the Board again denied the appeal.  The Veteran, again, appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted another Joint Motion filed by the Parties, vacated the January 2015 Board decision, and again remanded the case to the Board for action in accordance with the Joint Motion.

In May 2016, the Board again remanded the case to the AOJ for further development.  It now returns to the Board for appellate review.


REMAND

Regrettably, the Board determines that yet another remand is necessary in this case.  The Veteran's claim has, until this point, been viewed entirely as a claim for service connection based on herbicide agent exposure, specifically tactical herbicides such as Agent Orange.  However, in recent submissions, the Veteran has cited exposure to other chemicals during service, to include jet fuel and fumes and non-tactical (commercial) herbicides to destroy vegetation.  The Veteran also submitted a statement from his brother indicating that the Veteran was being treated for prostate problems at Meriden Wallingford Hospital in 1971, two years after discharge from service.  For these reasons, the Board determines that a VA medical opinion should be obtained to assess whether there is a relationship between his prostate cancer and his tooth loss and his military service and/or service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include treatment records from Meriden Wallingford Hospital.

2.  Then, the claims file should be sent to a physician with sufficient expertise to address the etiology of the Veteran's prostate cancer disability.  Based on the review of the record, and examination if deemed necessary by the physician, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's prostate cancer originated during active service or is otherwise etiologically related to active service, to include exposure to jet fuel and fumes and/or non-tactical (commercial) herbicides.  

The rationale for the opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




